UNITED-STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 15, 2013 UNITED-GUARDIAN, INC. (Exact name of Registrant as Specified in Charter) DELAWARE 1-10526 11-1719724 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 230 Marcus Boulevard, Hauppauge, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (631) 273-0900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting of Stockholders (the “Annual Meeting”) of the Company was held on May 15, 2013. The voting results for each of the proposals submitted to a vote of the stockholders of the Company at the Annual Meeting are set forth below. Election of Directors.The Company’s stockholders elected the Board’s nominees as Directors of the Company by the following vote: Name Votes For Votes Withheld Broker Non-Votes Robert S. Rubinger Kenneth H. Globus Lawrence F. Maietta Arthur Dresner Andrew A. Boccone Christopher W. Nolan, Sr. Vote on the Appointment of Holtz Rubenstein Reminick LLP as the Independent Registered Public Accountants of the Company for the Fiscal Year Ending December 31, 2013.The Company’s stockholders approved the proposal by the following vote: Votes For Votes Against Abstentions Approval, on an advisory basis, of a shareholder vote every year on the compensation paid to the Company’s named officers: For: 808,799 Against: 37,041 Abstain: 381,023 Broker Non-votes: 2,932,267 Approval, on an advisory basis, of the compensation of the Company’s name executive officers: For: 781,859 Against: 61,800 Abstain: 383,204 Broker Non-votes: 2,932,267 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. UNITED-GUARDIAN, INC. By:/s/ Kenneth H. Globus Name:Kenneth H. Globus Title:President April 17, 2013
